Citation Nr: 1131580	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  98-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970, and died in September 1996.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.  By decisions dated May 2001 and July 2003, the Board remanded the claim for additional development of the record.  A 2006 Board decision denied the claim.  The appellant appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which vacated the Board's decision.  In June 2010, the Board again denied the claim.  In March 2011, the Court granted a Joint Motion for Partial Remand (Joint Motion).  The case is again before the Board for appellate consideration.

The Board notes that in its June 2010 decision, the Board remanded the claim for service connection for the cause of the Veteran's death.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The March 2011 Joint Motion cited the February 2009 Court decision indicating the appellant submitted her original claim for DIC in October 1996.  While she did not specifically raise a claim pursuant to 38 U.S.C.A. § 1151 until September 1998, the Joint Motion pointed out the distinction recognized by the Court between a claim and a theory of entitlement to a benefit. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

As noted in the Board's June 2010 determination, the provisions of 38 U.S.C.A. § 1151 were amended effective October 1, 1997.  For claims received after that date, a showing of negligence or fault in VA treatment was required.  See Brown v. Gardner, 513 U.S. 115 (1994).  Prior to that date, however, the law required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See Brown, id.

It appears, therefore, that the appellant's claim has not been adjudicated under the proper standard for evaluating claims under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim under the provisions of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997.

2.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



